DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification submitted 4/5/2021 has not been entered.
The substitute specification submitted 4/23/2021 has been entered.
New figures 10A-C are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 is directed to a modified antibody with improved affinity for an antigen.
Paragraph [0048] indicates that “changing” includes substitution at the position and insertion (such as at an adjacent position N-terminal to recited amino acid residue).
According to the specification at paragraph [0034], charged amino acids are the basic amino acid residues lysine, arginine, and histidine and the acidic amino acid residues glutamate, and aspartate.
The specification discloses mutating light chain Kabat positions 18, 20, and 22 to arginine in an anti-lysozyme antibody of unknown structure.  It is not known what amino acids were present at these amino acid positions prior to modification.  The modified antibody had higher affinity than the wild-type sequence.  See paragraph [0090] and Table 2 at paragraphs [0103-0104].
The specification discloses mutating light chain Kabat positions 18, 20, and 22 to lysine in an anti-TSH antibody of unknown structure.  It is not known what amino acids were present at these amino acid positions prior to modification.  The modified antibody had higher affinity than the wild-type sequence.  See paragraph [0125] and Table 6 at paragraphs [0131-0132].
With respect to the particular anti-lysozyme and anti-TSH antibodies modified at light chain Kabat positions 18, 20, and 22, these antibodies are not adequately described because the remaining structure of the antibodies is unknown.
These two embodiments do not describe representative examples to support the full scope of the claims.  At least for example, these two embodiments do not reflect changes where a charged amino acid is inserted in the light chain prior to the recited Kabat position.  At least for example, these two embodiments do not reflect changes where acidic amino acids are substituted at the recited Kabat positions or combinations of acidic and basic amino acids are substituted at the recited Kabat positions.  There are no examples where histidine is substituted.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims.  The specification provides insufficient information to extrapolate results from the two exemplified embodiments to all changes within the scope of the claims. That is, there is no reason to believe that antibodies having all amino acid changes within the scope of the claims would result in antibodies with improved affinity for an antigen.  It is not considered to be so predictable that improved affinity would result.
In particular for claim 15, the specification does not disclose any single domain antibodies (dAb) having only a light chain where the light chain alone binds an antigen.  Single domain antibodies do not have both heavy and light chains.
Note that the claims are directed to any antibody, including those that have framework 1 (FW1) sequences substantially different from the exemplified embodiments.
The claims lack adequate written description.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 6 are directed to methods for improving affinity of an antibody for an antigen by changing Kabat amino acid positions 18, 20, and 22 in the light chain to charged amino acid residues.
Claim 11 is directed to a modified antibody with improved affinity for an antigen.
Paragraph [0048] indicates that “changing” includes substitution at the position and insertion (such as at an adjacent position N-terminal to recited amino acid residue).
According to the specification at paragraph [0034], charged amino acids are the basic amino acid residues lysine, arginine, and histidine and the acidic amino acid residues glutamate, and aspartate.
The specification discloses mutating light chain Kabat positions 18, 20, and 22 to arginine in an anti-lysozyme antibody of unknown structure.  It is not known what amino acids were present at these amino acid positions prior to modification.  The modified antibody had higher affinity than the wild-type sequence.  See paragraph [0090] and Table 2 at paragraphs [0103-0104].  This antibody (and the corresponding methods for improving affinity using this antibody) is not enabled because the entirety of its structure is unknown.
The specification discloses mutating light chain Kabat positions 18, 20, and 22 to lysine in an anti-TSH antibody of unknown structure.  It is not known what amino acids were present at these amino acid positions prior to modification.  The modified antibody had higher affinity than the wild-type sequence.  See paragraph [0125] and Table 6 at paragraphs [0131-0132].  This antibody (and the corresponding methods for improving affinity using this antibody) is not enabled because the entirety of its structure is unknown.
With respect to the methods of claims 1-10,  the methods reflected by these two embodiments are not commensurate to support the full scope of the claims.  At least for example, these two embodiments do not reflect changes where a charged amino acid is inserted in the light chain prior to the recited Kabat position.  At least for example, these two embodiments do not reflect changes where acidic amino acids are substituted at the recited Kabat positions or combinations of acidic and basic amino acids are substituted at the recited Kabat positions.  There are no examples where histidine is substituted.  The specification provides insufficient information to extrapolate results from the two exemplified embodiments to all changes within the scope of the claims. That is, there is no reason to believe that making all amino acid changes within the scope of the claims would result in antibodies with improved affinity for an antigen.  It is not considered to be so predictable that improved affinity would result.  The products of claims 11-15 are not enabled.
In particular for claims 5, 10, and 15, the specification does not disclose any single domain antibodies (dAb) having only a light chain where the light chain alone binds an antigen.  Single domain antibodies do not have both heavy and light chains.
Note that the claims are directed to a method of modifying any antibody, including those that have framework 1 (FW1) sequences substantially different from the exemplified embodiments.
The claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 10, and 15 recite “rIgG.”  The antibody structure intended by reduced IgG is unknown.  The metes and bounds of the claim cannot be determined.
Claim Interpretation
The specification discloses SEQ ID NO: 35 as the wild-type amino acid sequence for the humanized anti-HER2 antibody trastuzumab light chain.  See Figure 10A.  Kabat position 18 is arginine (R), Kabat position 20 is threonine (T), and Kabat position 22 is threonine (T).  The claims have been interpreted to mean that all three wild-type positions must be changed.  That is, the claims do not include any embodiment where Kabat position 18 of the trastuzumab light chain is arginine as this would not reflect a change.  Likewise, any unmodified antibody that already has charged amino acids at Kabat positions 18, 20, and 22 of the light chain are also not within the scope of the claims as this would not reflect a change. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harding et al. (U.S. Patent No. 8,937,159) discloses making mutations to the light chain of the antibody trastuzumab.  Harding et al. extensively mutated amino acids within trastuzumab to improve affinity.  Mutation of light chain Kabat position 22 from T to S or G is disclosed.  .  See at least Table 23 discussed at column 14, lines 7-10, and presented as Figure 23-1.1, 1.2, 2.1, 2.2, 3.1, 3.2, 4.1, and 4.2; Figure 25A, Figure 26B-1, SEQ ID NO: 2, and Figure 11.  Mutation to charged amino acids is not disclosed.  Mutation of light chain Kabat positions 18 and 22 is not disclosed.  
Krystek, Jr. et al. (U.S. Patent Application Publication 2019/0055321) discloses substituting cysteines at light chain Kabat positions 18 and 20.  See paragraph [0156] and Figure 10B.  Mutation to charged amino acids is not disclosed.  Mutation of light chain Kabat position 22 is not disclosed.
Johnson et al. (U.S. Patent Application Publication 2006/0057149) discloses substituting amino acids at light chain Kabat positions 20 and 22.  See paragraph [0016] and Table 4. Mutation of light chain Kabat position 18 is not disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa